Citation Nr: 1420393	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  06-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America








ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2008 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Memorandum Decision, the Court vacated the Board's August 2008 decision, and remanded this case to the Board for readjudication.  The Board then denied the claim for service connection for the cause of the Veteran's death in a September 2011 decision.  The appellant again appealed the decision to the Court.  In a November 2012 Memorandum Decision, the Court vacated the Board's September 2011decision, and remanded this case to the Board for readjudication.  

This claim was again before the Board in April 2013 and November 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2005.

2.  The cause of the Veteran's death, as shown on the death certificate, was cardio-respiratory arrest and a myocardial infarction.

3.  At the time of his death, the Veteran was service connected for the residuals of left acromioclavicular joint dislocation with healed fracture deformity on the distal third of the left clavicle, rated as 20 percent disabling, and for the residuals of a fifth metacarpal fracture deformity of the right hand, rated as noncompensable.

4.  Cardiovascular disease did not manifest during service or within one year of separation from service, and is not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury.

5.  The preponderance of the evidence shows that a disability of service origin, to include the Veteran's service-connected left acromioclavicular joint dislocation with healed fracture deformity on the distal third of the left clavicle and residuals of a fifth metacarpal fracture deformity of the right hand, did not cause or hasten his death, or contribute substantially or materially to result in his death.

6.  The Veteran was not exposed to herbicide agents during service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in May 2005, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain.  The May 2005 letter did not identify the disorders for which the Veteran was service-connected for at the time of his death, as required by Hupp.  However, the appellant has demonstrated actual knowledge of the Veteran's service-connected disabilities, as demonstrated on the May 2006 VA Form 9.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  A medical opinion need not be obtained in order to decide the claim on the merits because there is no indication from the record that the service connected disabilities, which related to an acromioclavicular dislocation and clavicle fracture and a fractured finger, were related to the cause of death, which was a myocardial infarction.  Furthermore, there is no indication from the record that the Veteran had a cardiovascular disorder during service or within a year of service, and there is a paucity of treatment records for approximately 30 years after service.  Therefore, there is not a reasonable possibility that obtaining a medical opinion would substantiate the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 Fed. 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Board finds the duties to notify and assist have been fulfilled and no further action is necessary under the mandate of the VCAA.

II.  Cause of Death

In this case, the appellant seeks to establish service connection for the cause of the Veteran's death.  The Veteran's death certificate states that he died on March [redacted], 2005 and that the immediate cause of death was cardiorespiratory arrest and the antecedent cause was myocardial infarction.  His treating physician, who was familiar with the Veteran's history and arrived at the Veteran's bedside soon after his death, concluded that the Veteran probably suffered a myocardial infarction.  At the time of his death in 2005, service connection was in effect for residuals of left acromioclavicular fracture/dislocation, evaluated as 20 percent disabling; and residuals of fracture, right 5th metacarpal, rated at 0 percent.

DIC is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110  and 1112 (West 2002).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection for certain chronic diseases, including cardiovascular disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Haas, 525 F.3d at 1196.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore. Id.  

The Veteran's History of Assignments, Form NAVPERS 601-5, shows no service within the borders of the Republic of Vietnam or inland waterways.  He was assigned to the USS Worden (DLG/CG-18), a Navy cruiser, from July 11, 1972 to August 1, 1972.  The Defense Personnel Records Information Retrieval System reported in February 2014 that the USS Worden conducted operations in the Gulf of Tonkin, off the coast of North Vietnam, from June 20 to July 20, 1972.  While steaming in the Gulf of Tonkin, the ship launched and recovered helicopters daily, and the Veteran's name does not appear in the deck logs.  The ship's history and deck logs do not document that the ship transited the inland waterways, docked, or that personnel went ashore in the Republic of Vietnam.  The record therefore shows that the Veteran's service was on a deep-water vessel in the waters off of Vietnam.  See Haas, supra; VAOPGCPREC 27-97. Service aboard a deep-water vessel, such as the USS Worden, does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Accordingly, since the appellant does not claim and the record does not show that the Veteran actually stepped foot in the Republic of Vietnam, the Board finds that he is not entitled to the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on exposure to herbicides. 

The Board finds that service connection for the cause of the Veteran's death has not been established.  The service treatment records do not show that a heart disorder was present in service, and the first diagnosis of a cardiovascular disorder was in January 2002 when he was diagnosed with hypertension/polyarthritis/hypokalemia.  In addition, there is no indication from the record that the Veteran's service-connected residuals of left acromioclavicular joint dislocation with healed fracture deformity on the distal third of the left clavicle and residuals of a fifth metacarpal fracture deformity of the right hand residuals of left shoulder injury or vasomotor rhinitis contributed to his death.  

The appellant's contentions as to the Veteran's cause of death, based upon her own beliefs and her familiarity with his medical history, have been considered.  The matter at hand involves complex medical assessments that requires medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the heart condition that caused the Veteran's death was not shown in service or within a year of service and as the preponderance of the evidence is against finding that the any of Veteran's service-connected disabilities caused or materially contributed to his death, service connection for the cause of death must be denied.

In reaching this determination, the Board does not wish in any way to diminish the Veteran's lengthy military service.  Although the Board is sympathetic to the appellant, because the preponderance of the evidence is against service connection for the cause of the Veteran's death, the Board it is without authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


